FILED
                                                                    DECEMBER 29, 2020
                                                                In the Office of the Clerk of Court
                                                               WA State Court of Appeals Division III




              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON
                                 DIVISION THREE

STATE OF WASHINGTON,                          )
                                              )         No. 37084-4-III
                      Respondent,             )
                                              )
         v.                                   )         UNPUBLISHED OPINION
                                              )
CHARLES PRICE EDWIN DIMIT,                    )
                                              )
                      Appellant.

         FEARING, J. — We reverse Charles Dimit’s conviction for third degree theft and

dismiss the charges. A jury instruction required the State to prove that the crime occurred

on about February 15, 2018, and the State failed to present any evidence of the date of the

theft.

                                          FACTS

         In 2018, the Anna Schindler Foundation, a nonprofit entity, constructed two

townhomes at 2322 East 28th Avenue. Ronald Marley lives across the street from the

address. One fine unidentified day, Marley saw an individual, on the townhouse lot,

loading wood boards into a pickup truck. The boards appeared to be other than scrap

lumber. Marley photographed the individual loading boards. At trial, an investigating

law enforcement officer identified the individual in the photographs as Charles Dimit.
No. 37084-4-III
State v. Dimit


        Ronald Marley eventually spoke to a man, on the East 28th Avenue lot, who

appeared to have some construction expertise. The man recommended that Marley send

the photographs to the general contractor on the project. Marley did so.

        In March 2018, the general contractor of the townhouses forwarded the

photographs to Pauline Schindler, the founder and executive director of Anna Schindler

Foundation. Schindler did not recognize the individual in the photographs. On March

29, 2018, Schindler contacted the Spokane Police Department about a possible theft.

        Spokane Police Department Officer Samuel Canty traveled to the 2322 East 28th

Avenue, where Canty spoke to Ronald Marley. Marley and Officer Canty reviewed the

photographs of the individual loading wood into a truck. By identifying the license plate

number of the pickup truck, Officer Canty discovered the registered owner of the truck to

be Steve Spickard. Canty journeyed to Spickard’s residence. He saw the pickup truck

from the photo parked at the home. Canty also spotted a pile of lumber in the residence’s

yard.

                                       PROCEDURE

        The State of Washington charged Charles Dimit with one count of second degree

theft alleged to have occurred “on or about February 15, 2018.” Clerk’s Papers (CP) at 1.

After the State rested its case at trial, it moved to amend the charge to third degree theft.

The defense did not object, and the trial court authorized the amendment. The trial court

dismissed the second degree theft count.

                                              2
No. 37084-4-III
State v. Dimit


       The trial court delivered the jury the following to-convict instruction for the crime

of theft in the third degree:

              To convict the defendant of the crime of theft in the third degree,
       each of the following three elements of the crime must be proved beyond a
       reasonable doubt:
              (1) That on or about February 15, 2018, the defendant wrongfully
       obtained or exerted unauthorized control over property of another;
              (2) That the defendant intended to deprive the other person of the
       property; and
              (3) That this act occurred in the State of Washington.
              If you find from the evidence that each of these elements have been
       proved beyond a reasonable doubt, then it will be your duty to return a
       verdict of guilty.
              On the other hand, if, after weighing all of the evidence, you have a
       reasonable doubt as to any of these elements, then it will be your duty to
       return a verdict of guilty.

CP at 96 (emphasis added).

       The jury found Charles Dimit guilty of third degree theft.

                                  LAW AND ANALYSIS

       On appeal, Charles Dimit contends that the State failed to prove that the alleged

theft occurred on or about February 15, 2018 or that the crime occurred in Washington

State. The State concedes that it provided insufficient evidence to support the date on

which the crime occurred. Therefore, we do not address whether the State presented

sufficient evidence to convict of a crime inside the State of Washington.

       “The test for determining the sufficiency of the evidence is whether, after viewing

the evidence in the light most favorable to the State, any rational trier of fact could have


                                              3
No. 37084-4-III
State v. Dimit


found guilt beyond a reasonable doubt.” State v. Salinas, 119 Wn.2d 192, 201, 829 P.2d

1068 (1992). On a challenge to the sufficiency of the evidence, this court draws

reasonable inferences from the evidence in favor of the State. State v. Davis, 182 Wn.2d

222, 227, 340 P.3d 820 (2014). A claim of insufficiency admits the truth of the State’s

evidence and all inferences that reasonably can be drawn therefrom. State v. Salinas, 119

Wn.2d at 201.

       In order to permit the jury to reasonably infer a fact required for conviction,

“substantial evidence” supporting that fact must exist in the record rather than a “mere

scintilla.” State v. Fateley, 18 Wn. App. 99, 102, 566 P.2d 959 (1977). “If a reviewing

court finds insufficient evidence to prove an element of a crime, reversal is required.”

State v. Smith, 155 Wn.2d 496, 505, 120 P.3d 559 (2005).

       “[T]o-convict instructions define the elements of a crime and the State must prove

every element in the instructions beyond a reasonable doubt.” State v. Johnson, 188

Wn.2d 742, 764-65, 399 P.3d 507 (2017). “In criminal cases, the State assumes the

burden of proving otherwise unnecessary elements of the offense when such added

elements are included without objection in the ‘to convict’ instruction.” State v.

Hickman, 135 Wn.2d 97, 102, 954 P.2d 900 (1998).

       In State v. Jensen, 125 Wn. App. 319, 326, 104 P.3d 717 (2005), the trial court

included the charging period in the jury instructions and neither party objected. The

charging period became the law of the case.

                                              4
No. 37084-4-III
State v. Dimit


      In Charles Dimit’s prosecution, the State did not object to the to-convict

instruction. The instruction included the charging period of “on or about February 15th

2018.” CP at 96. The evidence showed that the general contractor working for Pauline

Schindler contacted her in March 2018. Officer Samuel Canty responded to a call

regarding the property on March 29, 2018.

      The State presented no evidence of when the crime occurred. Therefore, the State

concedes that the conviction for third degree theft must be reversed and dismissed with

prejudice. The State does not argue that “on or about February 15” includes days during

the month of March.

                                    CONCLUSION

      We reverse and dismiss Charles Dimit’s conviction for third degree theft.

      A majority of the panel has determined this opinion will not be printed in the

Washington Appellate Reports, but it will be filed for public record pursuant to RCW

2.06.040.


                                             _________________________________
                                             Fearing, J.

WE CONCUR:



______________________________               ________________________________
Korsmo, A.C.J.                               Siddoway, J.


                                            5